Title: From Thomas Jefferson to Béthune-Charost, 17 January 1789
From: Jefferson, Thomas
To: Béthune-Charost, Armand Joseph, Comte de



Paris ce 17me. Janvier 1789.

Une indisposition de quelques semaines m’a empeché, Monsieur le Comte, d’avoir l’honneur de repondre plutôt a votre lettre du 22me. Xbre. Je ne crois pas qu’il seroit possible de faire escompter en Europe la creance que M. le vicomte de Martel a sur les etats unis de l’Amerique. Au moins je n’ai jamais entendu dire que ces effets entroient dans la commerce à la bourse. Il n’y a aucune doute que les etats unis les payeront en entier: et ce sera le premier objet du nouveau gouvernement, qui sera rassemblé le mois de Mars, d’en fixer la terme. En attendant les interets annuels sont regulierement payes en Amerique, et si M. le vicomte ne les a pas reçu c’est surement à cause qu’il n’y a pas personne sur le lieu chargé de ses pleins pouvoirs. Si Monsr. le vicomte est empressé de s’en defaire il fera bien d’attendre au moins que le gouvernement en aura fixé l’epoque du paiement, parce que cette epoque une fois etablie donnera une valeur à l’effet plus approchante de la valeur reelle. J’ai l’honneur d’etre avec beaucoup de consideration, Monsieur le comte, votre très humble et tres obeissant serviteur,

Th: Jefferson

